Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  156922 & (22)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 156922
                                                                    COA: 338837
                                                                    Lenawee CC: 14-017258-FC
  RYAN WILLIAM COLE,
             Defendant-Appellant.
  _________________________________________/

         By order of July 3, 2018, the application for leave to appeal the October 25, 2017
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Harbison (Docket No. 157404). On order of the Court, the case having been decided on
  July 11, 2019, 504 Mich ___ (2019), the application is again considered. Pursuant to MCR
  7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of
  Appeals for consideration, as on leave granted, whether the prosecution’s expert
  impermissibly vouched for the credibility of the alleged victim. See People v Thorpe, 504
  Mich ___ (2019) (Docket No. 156777); People v Smith, 425 Mich. 98, 109 (1986). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court. The motion to suppress statement
  is DENIED.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2019
         b1021
                                                                               Clerk